United States Gasoline Fund, LP Exhibit 99.1 Monthly Account Statement For the Month Ended May 31, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ 8,790,671 Unrealized Gain (Loss) on Market Value of Futures 11,746,195 Interest Income 13,742 ETF Transaction Fees 2,000 Total Income (Loss) $ 20,552,608 Expenses Investment Advisory Fee $ 40,210 Brokerage Commissions 6,674 NYMEX License Fee 1,621 Non-interested Directors' Fees and Expenses 449 Prepaid Insurance Expense 126 Other Expenses 12,710 Total Expenses 61,790 Expense Waiver (2,658) Net Expenses $ 59,132 Net Gain (Loss) $ 20,493,476 Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 5/1/09 $ 71,511,754 Additions (100,000 Units) 3,147,860 Withdrawals (200,000 Units) (5,105,292) Net Gain (Loss) 20,493,476 Net Asset Value End of Period $ 90,047,798 Net Asset Value Per Unit (2,800,000 Units) $ 32.16 To the Limited Partners of United States Gasoline Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended May 31, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States Gasoline Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
